 

eG-Sb 02075220 NYIS DAD

United States District cout Document 1 Filed 03/#@/aumnS Agios dnote
EW-Iy

Violation Notice

‘Wtrieon Murcia foe hor {rn Oca Pc.

7626838 Sat Promley | Feed.

TOL ARE CHARGED WITH TRE FOLLOWING VRGLATION
Tainan Time “TRA ees Ce Shan CRA USS Sil Cot

OFebzs ee! (6 tise /3a2

oT BR HH VA 2zZH

tana Cediprcrs: Fareed Rowe ie CS pe Ha},

UNLAF UL Entry
faquern mer}? Property

 

 

 

 

 

Be bgt OL

 

 

 

4

DE FEMGUSMT [MF CAT |

 

 

& BPP Got a 6S IDEKO. YOU) Oo od 0 1S Cue KOT WOU MST
MUST APPEAR INOOUPT eee Pay ALQIUAT AeSATEDS ELLY

14-20 GT GME ban cece, of alba c 3p Op PORE IM COURT,
POE RTT TIOME jor beck ol peli ope}

$ bortature Amount
+980) Pronassmg Pee

PAY THE ABOUAT—| & Tota] Ceo] bert ral har

 

 

YOUR COURT O4TE
UP Tak Gea oe Dona SL HG DoT 2 BaP SAT A rc be =i TEM

camo 48, Diskrmat Court — [Minna
YO! Coelho Spemee.
Akxanginia, VA 273K

Aunts 2h eee. etd bores peed oy md a iran one Bn nnd en elec oF pr.
mmuniia appar torte brunog eh ber ed peo re iected cr ory Ube old cobbled

4 l
XK Defer Sgr: _abitg tise ute

Tove, CVEIAE Cry el Cat Cpe

AG Ape 20mer

TPKE PILI

 

 

AGE Lisi)

[etata that over pee 20 PF whee erode ry rte An
Re ein OTST An tet Aree ge Oestrictof Se

OM PE ry tatet Pie crete tet

 

 

The foregoing dabemant i bated uporc

277 nny parece obtttion Pe ony peace Invenptigestion
wt” intonmadon supped bo me trom my tales officer's obganeation
— ‘ater (eopiein ahrue}

TAME der pana! peau Beat the tifouinalion aehkch | hone setfonth abv and an
AG few of Ui wobbon notices bs bo end occ to abv bee 4! my bree

on tego PR -

Date (ancy =| Clfioor's Slonate

!

Probab ie crue eae Ceeeet) ete Léeed For heer Iseryiericas ov ee Yep.

ae:

 

ef-Sb 02026220 NYIS DAD

Cerne: [inicnty|

RRAZBAAT — Hectic rove iene In Beier PAA © 0 or rere pa er wale
SDL = Gorcerercie |-cirteery Gre, A Coen iad eed ie brracrvecdon ingiriesnt
